Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ryan Swank on 29 July 2022.
The application has been amended as follows:
In Claim 1, line 13, delete ".", and insert "wherein the insulation layer defines a gap or hole therein at a portion of the safety vent at which the insulator contacts the safety vent."
Cancel claim 8.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding newly amended claim 1 according to the Examiner’s Amendment set forth above, the closest disclosure of prior art to the claimed invention is the rechargeable battery disclosed by Hwang et al. (KR 20160144016 A) (references herein made with respect to English Machine Translation previously attached). 
Hwang discloses a secondary battery (cylindrical rechargeable battery 100, Fig. 1, [pg. 4, para. 2]) comprising: 
an electrode assembly (electrode assembly 110, Fig. 1)
a case accommodating the electrode assembly (battery can 120 into which the electrode assembly is inserted, Fig. 1, [pg. 4, para. 3]), 
a cap assembly coupled to an upper portion of the case (cap assembly 130 at an upper portion of the battery can 100, Fig. 1, [pg. 4, para. 3]), 
wherein the cap assembly comprises a cap-up (cap 131, Fig. 3, [pg. 3, para. 2]), 
a safety vent at a lower portion of the cap-up (safety vent 132 installed at a lower portion of the cap, Fig. 3), 
a cap-down at a lower portion of the safety vent (cap down 134 at a lower portion of the safety vent, Fig. 3), 
an insulator between the safety vent and the cap-down and contacting one surface of the safety vent (insulator 133 installed between the safety vault [sic] 132 and the cap down 134, Fig. 3, [pg. 3, para. 2]) and 
a sub-plate on a lower surface of the cap-down (sub-plate 135, Fig. 2, [pg. 3, para. 3]), and
a gasket between the cap assembly and the case (gasket 140, Fig. 5).
Hwang discloses in another embodiment that the safety vent 132 may additionally be provided with an insulation layer 200 in order to prevent short-circuiting and to ensure electrical stability ([pg. 4, para. 6], Fig. 4).
It would be obvious to one of ordinary skill in the art to modify the cap assembly of Hwang such that it included the insulation layer covering an entire exposed surface of the safety vent, as taught by Hwang, with a reasonable expectation of success in ensuring electrical stability. 
However, it is not disclosed nor suggested by Hwang, nor any other prior art of record, to further modify the battery of Modified Hwang such that the insulation layer both contacts the inner peripheral surface of the insulator and defines a gap in the insulation layer at a portion of the safety vent at which the insulator contacts the safety vent. It would additionally not be obvious to one of ordinary skill in the art to arrive at the claimed invention.
Claims 2-7 and 9-10 are allowable by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728